Name: Council Regulation (EEC) No 1724/91 of 13 June 1991 amending Regulation (EEC) No 1491/85 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 35 COUNCIL REGULATION (EEC) No 1724/91 of 13 June 1991 amending Regulation (EEC) No 1491 / 85 laying down special measures in respect of soya beans Article 2 Regulation (EEC) No 1491 / 85 is hereby amended as follows: 1 . The following subparagraph shall be added to Article 3a ( 1 ): 'Notwithstanding the preceding subparagraph, the Council shall fix the maximum guaranteed quantity for the 1991 / 92 marketing year only , at the same level as for the 1990/ 91 marketing year.' 2 . In Article 3a (3 ), the words 'estimated before the end of the secondmonth of the marketing year' shall be replaced by the words 'before the end of January'. 3 . In Article 3a (3 ), the following subparagraph shall be added: 'Notwithstanding the first and second subparagraphs , the adjustment of the amount of aid for soya beans produced in Spain for the 1991 /92 marketing year shall be fixed so that the adjusted guide price is the same in Spain as in the Community as constituted on 31 December 1985 , up to the limit of the area sown under contract for 1990 .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the support schemes for oilseeds applicable from 1 July 1992 need to be adjusted ; whereas the Council must accordingly take decisions in good time on the future scheme; Whereas , if the Council fails to take these decisions in good time , the Commission will have to have the authority to lay down the transitional measures strictly needed in order to avoid market disruption; Whereas the end of the 1991 / 92 marketing year for soya beans should accordingly be brought forward to 30 June 1992 ; Whereas the maximum guaranteed quantity system provided forinArticle 3aofRegulation(EEC)No 1491 / 85 ( 4 ), as last amended by Regulation (EEC) No 2217/ 88 ( 5 ), should be extended for one last marketing year ; Whereas in order to improve the accuracy of the production estimate under this system, the final date for the said estimate should be postponed to the end of January; Whereas the support level for soya beans in Spainmust be the same for the 1 99 1 / 92 marketing year as that obtaining in the remainder of the Community, up to the limit of the area sown under contract in Spain for 1990 , Article 3 In accordance with the procedure laid down in Article 43 (2 ) of the EEC Treaty, the Council shall by 31 October 1991 at the latest take a decision on the new scheme' applicable to soya beans with effect from 1 July 1992 . HAS ADOPTED THIS REGULATION: Article 4 If the Council fails to take a decision by 31 October 1991 , the Commission shall be authorized, in accordance with the procedure laid down in Article 38 of Regulation No 136 /66 /EEC, to adopt transitional measures strictly needed in order to avoid market disruption. Article 1 Notwithstanding Article 1 (2) of Regulation (EEC) No 1491 / 85 , the 1991 / 92 marketing year for soya beans shall end on 30 June 1992 . Article S This Regulation shall enter into force on the third day following publication in the OfficialJournal of the European Communities. Articles 1 and 2 shall apply from 1 September 1991 . ( ») OJ No C 104 , 19 . 4 . 1991 , p . 40 . ( 2 ) OJ No C 158 , 17 . 6 . 1991 . ( 3 ) OJ No C 159 , 17 . 6 . 1991 . (4 ) OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( s ) OJ No L 197 , 26 . 7 . 1988 , p. 11 . No L 162/ 36 Official Journal of the European Communities 26 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY